Exhibit 10(p)

RICHARDSON ELECTRONICS, LTD.

EMPLOYEES’ INCENTIVE COMPENSATION PLAN AGREEMENT

RESTRICTED STOCK AWARD

AGREEMENT NO. RSA-            -            

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement” or the “Stock Award”)
made and entered into as of the     th day of             ,          (the “Grant
Date”), by and between Richardson Electronics, Ltd., a Delaware corporation (the
“Company”), and                      (the “Grantee”) under and pursuant to the
Employees’ Incentive Compensation Plan (the “Plan”).

Except where the context otherwise requires, all capitalized terms which are not
defined herein shall have the meaning set forth in the Plan.

The parties agree as follows:

1. Grant of Stock Award. In consideration of the services to be rendered to the
Company (or its Subsidiaries) by the Grantee and upon the determination made by
the Stock Option Committee of the Board of Directors of the Company that the
Grantee is a key employee, the Company hereby grants to the Grantee             
shares of the Common Stock, $.05 par value, of the Company (the “Shares”), upon
and subject to the terms and conditions set forth herein, including, without
limitation, the vesting schedule set forth in Section 3 below.

2. Acknowledgment by Grantee. The Grantee hereby acknowledges:

(a) that he has had an opportunity to review a copy of the Plan and has received
and has had the opportunity to review a copy of the Company’s “Employees’
Incentive Compensation Plan” and copies of any 10-K’s and 8-K’s of the Company
filed subsequent to the date of the Summary of the Plan and, Annual Reports,
Proxy Statements and other communications distributed to stockholders of the
Company subsequent to the date of the Summary of the Plan; and

(b) that any questions pertaining to the Plan and to the Shares have been
answered by the Company to his or her satisfaction; and

(c) that he understands that the Plan is incorporated herein by reference and is
made a part of this Agreement as if fully set forth herein; and

(d) that the Plan shall control in the event that there is any conflict between
the Plan and this Agreement, and on such matters as are not contained in this
Agreement.

3. Vesting of Stock Awards.

(a) This Stock Award shall vest:

 

  

             

 

  

 

 

  

 

 

  

 

 

  

 



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing vesting schedule, in the event that the
Grantee’s employment with the Company terminates as a result of his (a) death,
(b) disability, (c) retirement after both attaining the age of 65 years and
having been employed by the Company for 15 years or more. Further, upon
termination of Grantee’s employment with the Company in any other event, without
the Company giving notice to the Grantee that the Award and all Shares still
subject to the Award and unvested pursuant to the schedule set forth above are
vested, the Grantee’s Stock Award with respect to all unvested Shares shall be
forfeited and the Grantee shall have no rights with respect to such Award or
Shares. For purposes of this Agreement a transfer of employment between the
Company and any Subsidiary or among Subsidiaries, shall not be deemed a
termination of employment.

(c) Anything to the contrary notwithstanding, the Compensation/Stock Option
Committee of the Board of Directors of the Company shall have the right, in its
sole discretion, to forfeit the Grantee’s right to all or any portion of the
non-vested Shares (as determined pursuant to the schedule set forth in paragraph
(a) above) if it determines that the Grantee is not satisfactorily performing
the duties which were assigned to the Grantee on the Grant Date or duties of at
least equal responsibility. In the event that the Stock Option Committee makes
such determination, a written notice of forfeiture, which shall specify the
reason for forfeiting the Stock Award granted hereunder to the extent that it is
not vested, shall be sent to the Grantee at the Grantee’s most recent place of
residence as indicated in the Company’s personnel records.

4. Stock Certificates.

(a) Upon grant of a Stock Award, the Company will cause a certificate or
certificates representing the Shares to be registered in the name of the
Grantee. Such certificate(s) shall bear the following legend:

“The shares represented by this certificate have been issued pursuant to the
terms of a Restricted Stock Award made under the Employees’ Incentive
Compensation Plan and may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of until such time as is set forth in that
certain Restricted Stock Agreement between Richardson Electronics, Ltd. and the
shareholder.”

(b) Immediately upon receipt of the certificate or certificates representing the
Shares, the Grantee hereby agrees to deposit such certificates, together with
stock powers and other instruments of transfer, appropriately endorsed in blank,
with the Company or an escrow agent designated by the Company under an escrow
agreement in such form as shall be determined by the Stock Option Committee. If
such certificates are deposited with the Company, the Company may transfer such
certificates to an escrow agent at any time in its sole discretion.

(c) At such time as any number of the Shares are no longer subject to the
restrictions, terms, and conditions of this Agreement (the “Unrestricted
Shares”), the Compensation/Stock Option Committee shall cause a new certificate
to be delivered to the Grantee, without the legend set forth above, for the
Unrestricted Shares. The Shares remaining subject to this Agreement shall either
be canceled or, if appropriate, shall continue to be held by the Company or held
in escrow subject to the restrictions, terms, and conditions of this Agreement.

(d) In the event that a Grantee becomes entitled to receive any new, additional,
or different securities by virtue of a stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, or any
similar change affecting the Shares (“Other Securities”), such Other Securities
shall be subject to the restrictions, terms and conditions of this Agreement as
if they were Shares, including, without limit, deposit with the Company or in
escrow.

5. Stockholder Rights. During the term of this Agreement, the Grantee shall be
entitled to receive all dividends paid on the Shares, to vote all Shares, and to
enjoy all other stockholder rights, except that



--------------------------------------------------------------------------------

the Grantee shall neither (i) be entitled to the delivery of any certificate
evidencing Shares and/or Other Securities except as provided in Section 4 above
nor (ii) be able to sell, assign, transfer, pledge, hypothecate or otherwise
dispose of the Shares and/or Other Securities until such time as he or she has
received a certificate evidencing such shares.

6. Effect of Certain Changes. In the event that the number of outstanding shares
of the Common Stock of the Company shall be changed through the declaration of
stock dividends or through a recapitalization which results in stock splits or
reverse stock splits, the number of Shares available for issuance under the Plan
shall be appropriately adjusted, as determined by the Company, to reflect any
increase or decrease in the number of issued shares of Common Stock; provided,
however, that any fractional shares resulting from such adjustment shall be
eliminated to give proper effect to such changes.

7. Awards are Non-Transferable. This Stock Award may not be assigned,
transferred, pledged, or hypothecated in any way whether by operation of law or
otherwise (except for the laws of descent and distribution). The Shares may be
received (to the extent vested) only by the Grantee (or in the event of the
Grantee’s incompetency by the Grantee’s legal representative) during the
Grantee’s lifetime. After the Grantee’s death, any Shares (to the extent vested)
which have not been previously delivered to the Grantee shall be distributed to
his or her designated Beneficiary or, in the absence of such designation, to the
Grantee’s legal representative.

8. No Guarantee of Employment. Nothing in this Agreement shall be deemed or
construed in any manner to constitute a contract of employment between the
Company and the Grantee and shall not affect the right of the Company to
terminate the employment of the Grantee.

9. Withholding. The Company shall have the right to require the Grantee to remit
to the Company or to withhold from other amounts due the Grantee as compensation
or otherwise, including any Cash Bonus granted as part of this Stock Award, in
an amount sufficient to satisfy all applicable withholding taxes.

10. Beneficiaries. The Grantee may designate the person or persons (collectively
the “Beneficiary”) who, in the event of the death of the Grantee, may receive
the Shares (to the extent vested) held by the Grantee at the time of his or her
death. All Beneficiary designations shall be in writing, shall be signed by the
Grantee, and shall be effective only when filed with the Stock Option Committee.
In the event that the Grantee fails to designate a Beneficiary or that none of
his or her Beneficiaries survive the Grantee, the legal representative of the
Grantee may receive the Grantee’s vested Shares to the same extent as a
Beneficiary. A Beneficiary designation may be changed at any time and from time
to time by the Grantee; provided, however, that any such change shall become
effective only when filed with the Stock Option Committee.

11. Miscellaneous.

(a) This Agreement contains all of the undertakings and understandings between
the Company and the Grantee regarding the subject matter of the Stock Award. No
oral or unwritten undertaking or understandings exist with regard to this Option
and if claimed or believed by any person to exist shall be disregarded and shall
not be relied upon for any purpose. No modification or amendment of any of the
terms of this Agreement shall be valid unless in writing and no such writing
shall be binding on the Company unless it is signed by its Chairman, President
or one of its Vice Presidents and attested by its Secretary or Assistant
Secretary. Subject to the limitations set forth in the Plan, the Board of
Directors, unilaterally, may amend this Agreement as it may from time to time
determine (such as to accelerate the vesting of Shares) provided that such
amendment does not impair or adversely alter the rights of the Grantee.

(b) Anything to the contrary notwithstanding, the provisions of the Plan shall
be incorporated herein and made a part hereof and shall govern and control to
the extent of any inconsistency between the Plan and this Agreement and on such
matters as are not contained in this Agreement.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized corporate officers, and the Grantee has hereunto set his or her
hand and seal, all as of the date and year first above written.

 

     RICHARDSON ELECTRONICS, LTD.      By:  

 

     Its:   Chairman   ATTEST:         

 

         Secretary           Grantee:     

 

    

 

 